EXECUTION COUNTERPART

Exhibit 10.1

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 dated as of October 30, 2001 to the Credit Agreement referred to
below between: SINCLAIR BROADCAST GROUP, INC., a corporation duly organized and
validly existing under the laws of the State of Maryland (the "Borrower"); each
of the Subsidiaries of the Borrower identified under the caption "SUBSIDIARY
GUARANTORS" on the signature pages hereto (individually, a "Subsidiary
Guarantor" and, collectively, the "Subsidiary Guarantors" and, together with the
Borrower, the "Obligors"); and THE CHASE MANHATTAN BANK, as agent for the
Lenders (in such capacity, together with its successors in such capacity, the
"Administrative Agent").

 

                                The Borrower, the Subsidiary Guarantors, the
lenders party thereto (the "Lenders") and the Administrative Agent are parties
to a Credit Agreement dated as of May 28, 1998 (as amended by Amendment No. 1
dated as of December 21, 1999 and Amendment No. 2 dated as of July 21, 2000, and
as amended and restated pursuant to an Amendment and Restatement dated as of May
9, 2001, as so amended and/or restated, the "Credit Agreement"), providing,
subject to the terms and conditions thereof, for extensions of credit (by making
of loans and issuing letters of credit) to be made by the Lenders to the
Borrower in an original aggregate principal or face amount not exceeding
$1,100,000,000.

 

                                The Obligors have requested certain amendments
to the Credit Agreement and, accordingly, the parties hereto hereby agree as
follows:

 

                                Section 1.  Definitions.  Except as otherwise
defined in this Amendment No. 1, terms defined in the Credit Agreement are used
herein as defined therein.

 

                                Section 2.  Amendments.  Subject to the
satisfaction of the conditions precedent specified in Section 4 hereof, but
effective as of the date hereof, the Credit Agreement shall be amended as
follows:

 

                              2.01.        References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to "this
Agreement" (and indirect references such as "hereunder", "hereby", "herein" and
"hereof") shall be deemed to be references to the Credit Agreement as amended
hereby.

 

2.02.        Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions (to the extent not already included in said
Section 1.01) and inserting the same in the appropriate alphabetical locations
and by amending in their entirety the following definitions (to the extent
already included in said Section 1.01), as follows:

 

"Amendment No. 1 Effective Date" means the date on which Amendment No. 1 dated
as of October 30, 2001 to this Agreement shall become effective.

 


                                "Applicable Rate" means, for any day, with
respect to any ABR Loan or Eurodollar Loan, or with respect to the commitment
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption "ABR Spread", "Eurodollar Spread" or "Commitment
Fee Rate", respectively, based upon the Total Indebtedness Ratio as of the most
recent determination date; provided that notwithstanding anything herein to the
contrary, effective for the period from the Amendment No. 1 Effective Date until
the third Business Day after delivery of the Borrower's unaudited consolidated
financial statements to be made pursuant to Section 6.01(b) (and the related
Financial Officer's certificate) for the fiscal quarter ending September 30,
2002, the "Applicable Rate" with respect to Revolving Loans for purposes of
determining (x) the ABR Spread, shall be 2.25% per annum and (y) the Eurodollar
Spread, shall be 3.50% per annum:

 

Total

 

 

 

 

 

 

 

Indebtedness

 

ABR

 

Eurodollar

 

Commitment

 

Ratio:

 

Spread (%)

 

Spread (%)

 

Fee Rate (%)

 

Greater than or equal to 6.50 to 1

 

1.75

 

3.00

 

0.50

 

Less than 6.50 to 1 and greater than or equal to 6.00 to 1

 

1.50

 

2.75

 

0.50

 

Less than 6.00 to 1 and greater than or equal to 5.50 to 1

 

1.25

 

2.50

 

0.50

 

Less than 5.50 to 1 and greater than or equalto 5.00 to 1

 

1.00

 

2.25

 

0.375

 

Less than 5.00 to 1 and greater than or equal to 4.50 to 1

 

0.50

 

1.75

 

0.375

 

Less than 4.50 to 1 and greater than or equal to 4.00 to 1

 

0.25

 

1.50

 

0.25

 

Less than 4.00 to 1

 

0

 

1.25

 

0.25

 

 


                                For purposes of the foregoing (but subject to
the proviso above), (i) the Total Indebtedness Ratio shall be determined as of
the end of each fiscal quarter of the Borrower's fiscal year based upon the
Borrower's consolidated financial statements delivered pursuant to
Section 6.01(a) or (b) (and as set forth in the related certificate of a
Financial Officer delivered pursuant to Section 6.01(c)) and (ii) each change in
the Applicable Rate resulting from a change in the Total Indebtedness Ratio
shall be effective on the date three Business Days after the receipt by the
Administrative Agent of such certificate and shall remain effective until the
effective date of the next such change; provided that, notwithstanding the
foregoing, the Applicable Rate shall not as a consequence of this proviso be
reduced for any period during which an Event of Default shall have occurred and
be continuing.  Notwithstanding anything herein to the contrary, the Applicable
Rate with respect to Incremental Term Loans (x) for the period from the
Amendment No. 1 Effective Date through and including September 30, 2002 shall be
2.75% per annum in the case of ABR Loans and 4.00% per annum in the case of
Eurodollar Loans and (y) at all times after September 30, 2002 shall be 2.25%
per annum in the case of ABR Loans and 3.50% per annum in the case of Eurodollar
Loans.

 

                                "Debt Incurrence" means the incurrence of any
Indebtedness by the Borrower or any Subsidiary Guarantor after the Amendment No.
1 Effective Date, provided that Debt Incurrence shall not include (x)
Indebtedness permitted under Section 7.01(c) which is incurred solely for the
purpose of refinancing Subordinated Indebtedness and (y) Indebtedness permitted
under Section 7.01 (other than clauses (c), (i) and (l) thereof).

 

                                "Debt Service" means, for any period, the sum,
for the Borrower and its Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP), of the following:  (a) all
scheduled payments of principal of Indebtedness (including, without limitation,
the principal component of any payments in respect of Capital Lease Obligations)
scheduled to be made during such period (other than the $25,000,000 payment of
principal made by the Borrower in respect of the Term Loans on March 30, 2001)
plus (b) all Interest Expense for such period plus (c) fees and other expenses
payable in connection with this Agreement for such period (excluding such fees
and expenses constituting transaction costs payable on the Effective Date, but
including agency fees).

 

                                "Interest Expense" means, for any period, the
sum, for the Borrower and its Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP), of the following (subject to
paragraphs (d) and (e) of Section 1.05):  (a) all interest in respect of
Indebtedness accrued or capitalized during such period (whether or not actually
paid during such period, but excluding any deferred financing fees payable
during such period) plus (b) the net amounts payable (or minus the net amounts
receivable) under Interest Rate Protection Agreements accrued during such period
(whether or not actually paid or received during such period) minus (c) all cash
interest income received during such period; provided that the calculation of
Interest Expense for any period shall not be increased or decreased by any
amount reflected on the Borrower's relevant income statement with respect to
changes in the fair value of derivative instruments during such period.  Any
reference herein to calculating Interest Expense for any period on a "pro forma"
basis means that, for purposes of the preceding clause (a), (i) the Indebtedness
on the basis of which Interest Expense is so calculated shall mean Indebtedness
outstanding as of the relevant date of calculation after giving effect to any
repayments and any incurrence of Indebtedness on such date and (ii) such
calculation shall be made applying the respective rates of interest in effect
for such Indebtedness on such date.

 


                                "Net Available Proceeds" means (a) in the case
of any Disposition, an amount (not less than zero) equal to the amount of Net
Cash Payments received by the Borrower and its Subsidiaries in connection with
such Disposition, (b) in the case of any Casualty Event, the aggregate amount of
proceeds of insurance, condemnation awards and other compensation received by
the Borrower and its Subsidiaries in respect of such Casualty Event net of
(i) reasonable expenses incurred by the Borrower and its Subsidiaries in
connection therewith and (ii) contractually required repayments of Indebtedness
to the extent secured by a Lien on the property to which such Casualty Event
relates and any income and transfer taxes payable by the Borrower or any of its
Subsidiaries in respect of such Casualty Event and (c) in the case of any Equity
Issuance or Debt Incurrence, the aggregate amount of all cash received by the
Borrower and its Subsidiaries in respect of such Equity Issuance or Debt
Incurrence, as the case may be, net of reasonable expenses incurred by the
Borrower and its Subsidiaries in connection therewith.

 

                                2.03.  Clause (b) of Section 2.09 is hereby
amended in its entirety to read as follows:

 

                                "(b)  Mandatory Prepayments.  The Borrower will
prepay the Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(k)), and/or the Commitments shall be subject to automatic
reduction, as follows:

 

                                                (i)  Excess Cash Flow.  Not
later than the date 110 days after the end of each fiscal year of the Borrower
commencing with the fiscal year ending on December 31, 1999, the Borrower shall
prepay the Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(k)), and/or the Commitments shall be subject to automatic
reduction, in an aggregate amount equal to the excess of (A) 50% of Excess Cash
Flow for such fiscal year over (B) the aggregate amount of prepayments of Term
Loans made during such fiscal year pursuant to paragraph (a) of this Section
and, after the payment in full of the Term Loans, the aggregate amount of
voluntary reductions of the Revolving Commitments made during such fiscal year
pursuant to Section 2.07(c), such prepayment and/or reduction to be effected in
each case in the manner and to the extent specified in clause (vi) of this
paragraph; provided that if the Total Indebtedness Ratio as of the last day of
any fiscal year is less than 6.00 to 1, the Borrower shall not be required to
make a prepayment under this clause (i) for such fiscal year.

 


(ii)  Sale of Assets.  Without limiting the obligation of the Borrower to obtain
the consent of the Required Lenders pursuant to Section 7.05 to any Disposition
not otherwise permitted hereunder, (x) with respect to any Disposition made on
or prior to September 30, 2002, no later than five Business Days prior to the
consummation of such Disposition, the Borrower will deliver to the Lenders a
statement, certified by a Financial Officer of the Borrower, in form and detail
satisfactory to the Administrative Agent, of the amount of the Net Available
Proceeds of such Disposition and will, on or prior to the date which is 3 days
after the consummation of such Disposition, prepay the Loans (and/or provide
cover for LC Exposure as specified in Section 2.04(k)), and/or the Commitments
shall be subject to automatic reduction, in an aggregate amount equal to the Net
Available Proceeds of such Disposition and (y) with respect to any Disposition
made after September 30, 2002, in the event that the Net Available Proceeds of
any Disposition (the "Current Disposition"), and of all prior Dispositions
(other than sales of assets in the ordinary course of business or in connection
with any Receivables Financing) as to which a prepayment has not yet been made
under this paragraph, shall exceed $100,000,000 in the aggregate for any fiscal
year (such excess amount for any fiscal year, the "Excess Disposition
Proceeds"), then, no later than five Business Days prior to the consummation of
the Current Disposition, the Borrower will deliver to the Lenders a statement,
certified by a Financial Officer of the Borrower, in form and detail
satisfactory to the Administrative Agent, of the amount of the Net Available
Proceeds of the Current Disposition and of all such prior Dispositions and will,
on or prior to the date which is 270 days after the consummation of the Current
Disposition, prepay the Loans (and/or provide cover for LC Exposure as specified
in Section 2.04(k)), and/or the Commitments shall be subject to automatic
reduction, in an aggregate amount equal to the Excess Disposition Proceeds, in
each case, such prepayment and/or reduction to be effected in each case in the
manner and to the extent specified in clause (vi) of this paragraph, provided
that, notwithstanding the foregoing, the Borrower shall not be required to make
a prepayment under this clause (ii) with respect to any Disposition (A) made on
or prior to September 30, 2002, which is permitted under clause (k) or (i) of
Section 7.05 or (B) made after September 30, 2002 (I) which is permitted under
Section 7.05 or (II) to the extent that on or prior to the date within 180 days
following receipt of the Net Available Proceeds of the Current Disposition the
Borrower shall have advised the Administrative Agent that it has entered into a
legally binding commitment to make any Acquisition permitted under Section
7.04(f) and that it intends to use all or portion of the Net Available Proceeds
of the Current Disposition to finance such Acquisitions and that, on or prior to
the date which is 360 days after the Current Disposition, such proceeds are
actually so invested.

 


                                                (iii)  Casualty Events.  Upon
the date 90 days following the receipt by the Borrower of the proceeds of
insurance, condemnation award or other compensation in respect of any Casualty
Event affecting any property of the Borrower or any of its Subsidiaries (or upon
such earlier date as the Borrower or such Subsidiary, as the case may be, shall
have determined not to repair or replace the property affected by such Casualty
Event) (the "Current Casualty Event"), (x) which are received by the Borrower on
or prior to September 30, 2002, the Borrower shall prepay the Loans (and/or
provide cover for LC Exposure as specified in Section 2.04(k)), and/or the
Commitments shall be subject to automatic reduction, in an aggregate amount
equal to the Net Available Proceeds of such Current Casualty Event and (y) which
are received by the Borrower after September 30, 2002, in the event that the
aggregate amount of the Net Available Proceeds of such Current Casualty Event,
together with the aggregate amount of Net Available Proceeds in respect of any
prior Casualty Event not theretofore applied to repair or replace the property
affected by such prior Casualty Event, shall exceed $25,000,000 in the aggregate
(any such excess amount, the "Excess Casualty Proceeds Amount"), then the
Borrower shall prepay the Loans (and/or provide cover for LC Exposure as
specified in Section 2.04(k)), and/or the Commitments shall be subject to
automatic reduction, in an aggregate amount, if any, equal to the Excess
Casualty Proceeds Amount, such prepayment and/or reduction to be effected in
each case in the manner and to the extent specified in clause (vi) of this
paragraph.

 

                                                (iv)  Debt Incurrence.  Upon any
Debt Incurrence after the Amendment No. 1 Effective Date but on or prior to
September 30, 2002, the Borrower shall prepay the Loans (and/or provide cover
for LC Exposure as specified in Section 2.04(k)), and/or the Commitments shall
be subject to automatic reduction, in an aggregate amount equal to 100% of the
Net Available Proceeds thereof, such prepayment and/or reduction to be effected
in each case in the manner and to the extent specified in clause (vi) of this
paragraph.

 

                                                (v)  Equity Issuance.  Upon any
Equity Issuance after the Amendment No. 1 Effective Date but on or prior to
September 30, 2002, the Borrower shall prepay the Loans (and/or provide cover
for LC Exposure as specified in Section 2.04(k)), and/or the Commitments shall
be subject to automatic reduction, in an aggregate amount equal to 50% of the
Net Available Proceeds thereof, such prepayment and/or reduction to be effected
in each case in the manner and to the extent specified in clause (vi) of this
paragraph.

 

                                                (vi)  Application.  Prepayments
and/or reductions of Commitments pursuant to this paragraph shall be applied as
follows:

 

                                                first, to prepay the Term Loans
and the Incremental Term Loans, and

 

                                                second, after the payment in
full of the Term Loans and the Incremental Term Loans, to reduce the aggregate
amount of the Revolving Commitments (and to the extent that, after giving effect
to such reduction, the total Revolving Exposures would exceed the Revolving
Commitments, the Borrower shall, first, prepay Revolving Loans and second,
provide cover for LC Exposure as specified in Section 2.04(k) in an aggregate
amount equal to such excess).

 


Each such prepayment of the Term Loans and the Incremental Term Loans shall be
applied ratably to the then outstanding Term Loans and Incremental Term Loans
and, in each case, ratably to the installments thereof in inverse order of
maturity."

 

                                2.04.  Section 7.11 of the Credit Agreement is
hereby amended in its entirety to read as follows::

 

"SECTION 7.11.  Certain Financial Covenants.

 

                (a)  Interest Coverage Ratio.  The Borrower will not permit the
Interest Coverage Ratio on any date to be less than the ratio set forth below
opposite the period during which such date falls:

 

Period

 

Ratio

From the Amendment No. 1 Effective Date through September 30, 2002

 

1.45 to 1

 

 

 

From October 1, 2002 through December 31, 2003

 

1.80 to 1

 

 

 

From January 1, 2004 through December 31, 2004

 

2.20 to 1

 

 

 

From January 1, 2005 and at all times thereafter

 

2.50 to 1

 

                (b)  Fixed Charges Ratio. The Borrower will not permit the Fixed
Charges Ratio to be less than or equal to 1.05 to 1 at any time.

 

                (c)  Senior Indebtedness Ratio.  The Borrower will not permit
the Senior Indebtedness Ratio on any date to be greater than the ratio set forth
below opposite the period during which such date falls:

 

Period

 

Ratio

From the Amendment No. 1 Effective Date through September 30, 2002

 

4.75 to 1

 

 

 

From October 1, 2002 through December 31, 2003

 

4.00 to 1

 

 

 

From January 1, 2004 and at all times thereafter

 

3.50 to 1

 


                (d)  Total Indebtedness Ratio.  The Borrower will not permit the
Total Indebtedness Ratio on any date to be greater than the ratio set forth
below opposite the period during which such date falls:

 

Period

 

Ratio

From the Amendment No. 1 Effective Date through September 30, 2002

 

8.50 to 1

 

 

 

From October 1, 2002 through December 31, 2003

 

6.50 to 1

 

 

 

From January 1, 2004 through December 31, 2004

 

5.50 to 1

 

 

 

From January 1, 2005 and at all times thereafter

 

5.00 to 1

 

                                (e)  Film Obligations.  The Borrower will not,
nor will it permit any of its Subsidiaries to, purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for, the purchase, redemption, retirement or other
acquisition of, or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Film Obligations,
except for (a) regularly scheduled payments in respect thereof required pursuant
to the instruments evidencing such Film Obligations and (b) with the consent of
the Administrative Agent, prepayments of Film Obligations not exceeding
$50,000,000 in the aggregate after the date hereof."

 

                              2.05.  Clause (a) of Section 7.12 of the Credit
Agreement is hereby amended to read in its entirety as follows:

 

                "(a)  The Borrower will not, nor will it permit any of its
Subsidiaries to, purchase, redeem, retire or otherwise acquire for value, or set
apart any money for a sinking, defeasance or other analogous fund for, the
purchase, redemption, retirement or other acquisition of, or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Subordinated Indebtedness, except for (i) regularly
scheduled payments of principal and interest in respect thereof required
pursuant to the instruments evidencing such Subordinated Indebtedness, (ii) the
purchase, redemption, retirement or other acquisition or defeasance of any
Subordinated Indebtedness (together with any premium and accrued interest
payable therein) solely with the proceeds of other Subordinated Indebtedness
permitted under Section 7.01(c), provided that no Default shall have occurred
and be continuing at the time of such redemption and (iii) the purchase,
redemption, retirement or other acquisition or defeasance of Subordinated
Indebtedness after September 30, 2002, provided that (x) no Default shall have
occurred and be continuing at the time of such purchase, redemption, retirement
or other acquisition or defeasance or would result therefrom and (y) the
aggregate principal amount of all Subordinated Indebtedness so purchased,
redeemed, retired, acquired or defeased under this clause (iii), together with
the aggregate amount of Investments made as permitted under Section 7.07(o),
does not exceed the sum of $200,000,000 plus the Net Available Proceeds of any
Equity Issuance to the extent not otherwise applied as permitted or required
under this Agreement."

 


Section 3.  Representations and Warranties.  The Borrower represents and
warrants to the Lenders that (a) the representations and warranties set forth in
Article IV of the Credit Agreement are true and complete on the date hereof as
if made on and as of the date hereof and as if each reference in said Article IV
to "this Agreement" included reference to this Amendment No. 1 and (b) both
immediately prior to and after giving effect to this Amendment No. 1, no Default
shall have occurred and be continuing.

 

Section 4.  Conditions Precedent.  The amendments to the Credit Agreement set
forth in Section 2 shall become effective, as of the date hereof, upon receipt
by the Administrative Agent of each of the following documents, each of which
shall be satisfactory to the Administrative Agent in form and substance:

 

(1)  Amendment No. 1.  The written consent of the Required Lenders to this
Amendment No. 1 and one or more counterparts of this Amendment No. 1 duly
executed and delivered by each party hereto.

 

(2)   Opinion of Counsel to the Obligors. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated as of a date acceptable to
the Administrative Agent) of Thomas & Libowitz, P.A., counsel for the Obligors
in form and substance satisfactory to the Administrative Agent covering such
matters relating to the Obligors and this Amendment No. 1 as the Administrative
Agent shall reasonably request (and each Obligor hereby instructs such counsel
to deliver such opinion to the Lenders and the Administrative Agent).

 

(3)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or Milbank, Tweed, Hadley & McCloy LLP, special New York counsel to
Chase, may reasonably request.

 

(4)  Amendment Fee.  The Administrative Agent shall have received for account of
each Lender that has consented in writing to this Amendment No. 1 by 5:00 p.m.,
New York City time, October 30, 2001 an amendment fee in an amount equal to
0.25% of the sum of Revolving Exposures and unused Revolving Commitments and
outstanding Incremental Term Loans and unused Incremental Term Loan Commitments
of each such Lender on the date hereof.

 


Section 5.  Confirmation of Collateral Security.  Each Obligor hereby confirms
that each of the Security Documents shall continue in effect for the benefit of
the Administrative Agent and the Lenders with respect to the obligations of the
Obligors under the Credit Agreement as amended hereby.

 

Section 6.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Amendment No. 1 may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart.  This
Amendment No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.

 

[remainder of page intentionally left blank]

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President

 


 

 

 

 

 

 

SUBSIDIARY GUARANTORS

 

 

 

 

 

CHESAPEAKE TELEVISION, INC.

 

KSMO, INC.

 

WCGV, INC.

 

SINCLAIR ACQUISITION IV, INC.

 

WLFL, INC.

 

SINCLAIR MEDIA I, INC.

 

WSMH, INC.

 

SINCLAIR MEDIA II, INC.

 

WSTR LICENSEE, INC.

 

WGME, INC.

 

SINCLAIR MEDIA III, INC.

 

WTTE, CHANNEL 28 LICENSEE, INC.

 

WTTO, INC.

 

WTVZ, INC.

 

WYZZ, INC.

 

KOCB, INC.

 

FSF-TV, INC.

 

KSMO LICENSEE, INC.

 

WDKY, INC.

 

WYZZ LICENSEE, INC.

 

KLGT, INC.

 

SINCLAIR ACQUISITION II, INC.

 

SINCLAIR COMMUNICATIONS, INC.

 

WSYX LICENSEE, INC.

 

WGGB, INC.

 

WTWC, INC.

 

SINCLAIR COMMUNICATIONS II, INC.

 

SINCLAIR HOLDINGS I, INC.

 

SINCLAIR HOLDINGS II, INC.

 

SINCLAIR HOLDINGS III, INC.

 

SINCLAIR TELEVISION COMPANY, INC.

 

SINCLAIR TELEVISION OF BUFFALO, INC.

 

SINCLAIR TELEVISION OF CHARLESTON, INC.

 

SINCLAIR TELEVISION OF NASHVILLE, INC.

 

SINCLAIR TELEVISION OF NEVADA, INC.

 

SINCLAIR TELEVISION OF OKLAHOMA, INC.

 

SINCLAIR TELEVISION OF TENNESSEE, INC.

 

SINCLAIR TELEVISION OF LICENSE HOLDER, INC.

 

SINCLAIR TELEVISION OF DAYTON, INC.

 

SINCLAIR ACQUISITION VII, INC.

 

SINCLAIR ACQUISITION VIII, INC.

 

SINCLAIR ACQUISITION IX, INC.

 

SINCLAIR ACQUISITION X, INC.

 

SINCLAIR ACQUISITION XI, INC.

 

SINCLAIR ACQUISITION XII, INC.

 

MONTECITO BROADCASTING CORPORATION

 

CHANNEL 33, INC.

 

WNYO, INC.

 

NEW YORK TELEVISION, INC.

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary (As to All)

 

 

 

 

 

SINCLAIR PROPERTIES, LLC

 

SINCLAIR PROPERTIES II, LLC

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Manager (as to both)

 

 

 

 

 

KBSI LICENSEE L.P.

 

KETK LICENSEE L.P.

 

WMMP LICENSEE L.P.

 

WSYT LICENSEE L.P.

 

 

 

 

 

By:

 

Sinclair Properties, LLC, General Partner

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Manager

 


 

 

WEMT LICENSEE L.P.

 

WKEF LICENSEE L.P.

 

 

 

 

 

By:

 

Sinclair Properties II, LLC, General

 

 

 

Partner

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Manager

 

 

 

 

 

WGME LICENSEE, LLC

 

 

 

 

 

By:

 

WGME, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WICD LICENSEE, LLC

 

WICS LICENSEE, LLC

 

KGAN LICENSEE, LLC

 

 

 

 

 

By:

 

Sinclair Acquisition IV, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WSMH LICENSEE, LLC

 

 

 

 

 

By:

 

WSMH, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WPGH LICENSEE, LLC

 

KDNL LICENSEE, LLC

 

WCWB LICENSEE, LLC

 

 

 

 

 

By:

 

Sinclair Media I, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WTVZ LICENSEE, LLC

 

 

 

 

 

By:

 

WTVZ, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 


 

 

CHESAPEAKE TELEVISION LICENSEE,  LLC

 

KABB LICENSEE, LLC

 

SCI - SACRAMENTO LICENSEE, LLC

 

WLOS LICENSEE, LLC

 

 

 

 

 

By:

 

Chesapeake Television, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

KLGT LICENSEE, LLC

 

 

 

 

 

By:

 

KLGT, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WCGV LICENSEE, LLC

 

 

 

 

 

By:

 

WCGV, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

SCI - INDIANA LICENSEE, LLC

 

KUPN LICENSEE, LLC

 

WEAR LICENSEE, LLC

 

 

 

 

 

By:

 

Sinclair Media II, Inc. - Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WLFL LICENSEE, LLC

 

 

 

 

 

By:

 

WLFL, Inc. - Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WTTO LICENSEE, LLC

 

 

 

 

 

By:

 

WTTO, Inc. - Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WTWC LICENSEE, LLC

 

 

 

 

 

By:

 

WTWC, Inc. - Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WGGB LICENSEE, LLC

 

 

 

 

 

By:

 

WGGB, Inc. - Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

KOCB LICENSEE, LLC

 

 

 

 

 

By:

 

KOCB, Inc. - Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 


 

 

WDKY LICENSEE, LLC

 

 

 

 

 

By:

 

WDKY, Inc., Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

KOKH LICENSEE, LLC

 

 

 

 

 

By:

 

Sinclair Television of Oklahoma, Inc.

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WUPN LICENSEE, LLC

 

 

 

 

 

By:

 

Sinclair Television of Buffalo, Inc. Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WUXP LICENSEE, LLC

 

 

 

 

 

By:

 

Sinclair Television of Tennessee, Inc.,

 

 

 

Member

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

WCHS LICENSEE, LLC

 

 

 

 

 

By:

 

Sinclair Media III, Inc.

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Secretary

 

 

 

 

 

SINCLAIR FINANCE, LLC

 

 

 

 

 

By:

 

Sinclair Broadcast Group, Inc.

 

 

 

 

 

By:

 

 

 

 

 

David B. Amy

 

 

 

Executive Vice President and CFO

 

 

 

 

 

ADMINISTRATIVE AGENT

 

THE CHASE MANHATTAN BANK,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 